Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 6, 2020

                                     No. 04-18-00803-CR

                                    Kenton Lance LIGHT,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6328
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        Appellant’s motion for rehearing was originally due to be filed on December 6, 2019.
The court previously granted two motions for extensions of time filed by appellant, extending the
deadline for filing the motion by sixty days to February 5, 2020. On February 4, 2020, appellant
filed a third motion for extension of time requesting an additional fifteen-day extension of time
to February 20, 2020. The motion is GRANTED. NO FURTHER EXTENSIONS OF TIME
WILL BE GRANTED ABSENT EXTENUATING CIRCUMSTANCES.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court